Citation Nr: 0024982	
Decision Date: 09/19/00    Archive Date: 09/27/00

DOCKET NO.  97-23 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a compensable rating for bilateral shoulder 
tendonitis.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel







INTRODUCTION

The veteran had active military service from May 1986 to 
October 1996.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.  

The present appeal arises from a May 1997 rating decision, in 
which the RO, inter alia, granted the veteran's claim for 
service connection for bilateral shoulder tendonitis.  The 
disorder was determined to be noncompensable, with an 
effective date from October 1996.  The veteran filed an NOD 
that same month, and the RO issued an SOC in June 1997.  The 
veteran filed a substantive appeal also in June 1997.  A 
supplemental statement of the case was issued in August 1997.  
Thereafter, the veteran's appeal came before the Board, 
which, in a September 1999 decision, remanded the appeal back 
to the RO for additional development.  


FINDINGS OF FACT

1. The RO has attempted to obtain all relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal.  

2. The veteran failed to report for a January 2000 VA 
examination, and she has not shown good cause for her 
failure to report.  





CONCLUSION OF LAW

The veteran's claim for a compensable rating for bilateral 
shoulder tendonitis must be denied due to her failure, 
without good cause shown, to report for a scheduled VA 
examination of which she was properly notified.  38 U.S.C.A. 
§ 5107 (West 1991); 38 C.F.R. § 3.655(a), (b) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Basis

A review of the evidence reflects that the veteran filed a 
claim for service connection for bursitis, with shoulder and 
back pain, in October 1996.  She subsequently underwent a VA 
examination in November 1996.  The veteran reported that she 
had had bilateral shoulder tendonitis (also spelled 
"tendinitis") diagnosed over the past several years.  She 
indicated that she suffered from occasional aching, soreness, 
pain, and tenderness in the shoulders.  However, she reported 
being able to use her shoulders normally - she could push, 
pull, bend, and lift them without difficulty.  The veteran 
indicated that, when flare-ups occasionally occurred, she 
would get some soreness and tenderness over the posterior 
aspects of the shoulders.  Upon further clinical evaluation 
of both shoulders, there was no swelling or deformity, and a 
full range of motion, with slight crepitation at full 
abduction and rotation.  There was also excellent rotator 
cuff strength, with no instability.  The examiner's diagnosis 
was bilateral shoulder tendonitis.  

In a May 1997 rating decision, the veteran was service 
connected for bilateral shoulder tendonitis, and assigned a 
noncompensable disability evaluation under 38 C.F.R. § 4.71, 
Diagnostic Code (DC) 5019, "Bursitis."  An effective date 
was established from October 1996, her separation from active 
service.  In an NOD filed that same month, May 1997, the 
veteran disagreed with the RO's determination, noting that 
she suffered from chronic pain in her shoulders.  

Thereafter, in September 1999, the veteran's appeal came 
before the Board, which remanded the appeal to the RO for a 
more current VA examination.  That same month, the RO 
notified the veteran by letter that it was important that she 
report for her VA examination.  She was instructed that 
failure to report and complete the examination would 
adversely effect her appeal.  In so notifying the veteran, 
the RO cited 38 C.F.R. § 3.655 (Failure to report for 
Department of Veterans Affairs examination).  

Subsequently, the veteran was scheduled for a medical 
examination at the VA Medical Center (VAMC) in Brecksville.  
Of record in the claims file is a VA examination request form 
with accompanying instructions for the examiner.  The 
veteran's examination is noted to have been requested on 
November 30, 1999.  

Thereafter, the RO notified the veteran by letter, dated in 
January 2000, that it had been informed by the VAMC 
Brecksville that she had failed to report for her examination 
scheduled for earlier that month.  The RO again cited 
38 C.F.R. § 3.655, and instructed the veteran that she had 30 
days to contact the agency and indicate whether she was still 
willing to report for a VA examination.  She was also 
informed that failure to report for an examination would 
adversely effect her appeal.  There is no evidence of record 
reflecting that the veteran subsequently contacted the RO 
with regard to her failure to report for the examination.  

II.  Analysis

The veteran has submitted a well-grounded claim within the 
meaning of 38 U.S.C.A. § 5107(a).  See Murphy v. Derwinski, 1 
Vet.App. 78, 81 (1990); Gilbert v. Derwinski, 1 Vet.App. 49, 
55 (1990).  That is, the Board finds that she has submitted a 
claim which is plausible.  This finding is based in part on 
the veteran's assertion that her service-connected bilateral 
shoulder tendonitis is more severe than previously evaluated.  
See Jackson v. West, 12 Vet.App. 422, 428 (1999), citing 
Proscelle v. Derwinski, 2 Vet.App. 629 (1992).  The Board 
notes that VA has a duty to assist the veteran in developing 
evidence pertinent to his claim. 38 U.S.C.A. § 5107; 38 
C.F.R. § 3.103(a).  This duty to assist includes conducting a 
thorough and contemporaneous examination of the veteran that 
takes into account the records of prior medical treatment and 
prior examinations. Green v. Derwinski, 1 Vet.App. 121 
(1991); Lineberger v. Brown, 5 Vet. App. 367, 369 (1993); 
Waddell v. Brown, 5 Vet. App. 454, 456 (1993); 38 C.F.R. § 
3.326 (1999).  

When entitlement or continued entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or reexamination, and a claimant, without good cause, fails 
to report for such examination or reexamination, action shall 
be taken in accordance with paragraphs (b) or (c) of 38 
C.F.R. § 3.655, as appropriate.  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  38 C.F.R. § 3.655(a).  When a claimant fails 
to report for an examination scheduled in conjunction with an 
original compensation claim, the claim shall be rated based 
on the evidence of record.  38 C.F.R. 3.655(b).  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit that was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  Id.

In this respect, the Board is cognizant that section 3.655 
does not specifically address subsequent claims for ratings 
in excess of those assigned after an initial rating action 
granting service connection.  While the VA examination 
scheduled was not associated with a claim for an increased 
rating, it also was not an examination scheduled in 
conjunction with an original compensation claim.  In this 
instance, since the law and regulations do not give more 
specific guidance, we find the veteran's claim more analogous 
to a claim for an increased rating, given that entitlement to 
service-connected compensation has already been established.  

We are cognizant that, in this instance, the duty to assist 
has been frustrated by the veteran's failure to report for a 
VA examination needed to produce evidence essential to her 
claim.  In January 2000, the veteran was scheduled for a C&P 
examination and failed to report.  She was notified by letter 
from the RO of her failure to report for the examination, and 
given 30 days to request an additional examination.  There is 
no evidence of her having responded to the RO's letter.  

Because the veteran's failure to report for the January 2000 
VA examination is without explanation, it may be said that 
her absence was without good cause.  Furthermore, we are 
aware that a copy of the notification letter to the veteran 
for her scheduled examination is not of record.  We note that 
"government officials are presumed to carry out their duties 
in good faith and proof to the contrary must be almost 
irrefragable to overcome that presumption."  Clemmons v. 
West, 206 F.3d. 1401 (Fed. Cir. 2000); see Mason v. Brown, 8 
Vet.App. 44, 53-55 (1995); Saylock v. Derwinski, 3 Vet.App. 
394, 395 (1992) (Court held that it must presume that the RO 
properly discharged its duties by mailing a copy of the RO 
decision to the "last address of record").  In this 
instance, while a notification letter is not of record, the 
veteran has not contended, nor has her representative, that 
she did not receive notification of the scheduled 
examination.  

Where an RO requests information to enable it to obtain 
evidence in support of a veteran's claim, the veteran's 
cooperation with all such requests is essential and, as the 
Court of Appeal for Veterans Claims has emphasized, "[t]he 
duty to assist in the development and adjudication of a claim 
is not a one-way street."  Wamhoff v. Brown, 8 Vet.App. 517, 
522 (1996).  "If a veteran wishes help, he [or she] cannot 
passively wait for it in those circumstances where he [or 
she] may or should have information that is essential in 
obtaining the putative evidence."  Wood v. Derwinski, 1 
Vet.App. 190, 193 (1991).  See also Olson v. Principi, 3 
Vet.App. 480, 483 (1992).  

The Board notes that, if the veteran believes she is entitled 
to a compensable rating for her disability, she must at least 
fulfill her minimal obligation of reporting for a VA medical 
examination when it is scheduled.  Therefore, when 
entitlement to an increased rating cannot be established 
without a VA examination and a claimant, without good cause, 
fails to report for such an examination, the claim shall be 
denied.  38 C.F.R. § 3.655(a), (b).  Under the circumstances 
of this case, the law is dispositive and the Board has no 
alternative but to deny the veteran's claim.  See Sabonis v. 
Brown, 6 Vet.App. 426 (1994).

Finally, we are cognizant that the veteran's service 
representative has contended that the RO did not comply fully 
with the Remand order, given that the veteran did not undergo 
a VA medical examination.  We are aware that a remand by the 
Board confers on the veteran or other claimant, as a matter 
of law, the right to compliance with the remand order.  Where 
the remand orders of the Board are not complied with, the 
Board itself errs in failing to insure compliance.  Stegall 
v. West, 11 Vet. App. 268 (1998).  In this instance, however, 
the RO's ability to comply with the Board's remand request 
was thwarted by the veteran's failure to report for her 
examination.  Thus, the Board finds no evidence of a Stegall 
violation.

In addition to the representative's contention, the Board is 
also cognizant that its September 1999 remand order 
instructed the RO to issue an SSOC following completion of 
development of the veteran's claim.  As noted above, the 
veteran failed to report for her scheduled examination.  A 
review of the record does not reflect that the RO 
subsequently issued an SSOC.  We note, as provided by 38 
C.F.R. § 19.31 (1999), that an SSOC will be furnished to the 
appellant and the representative, if any, when additional 
pertinent evidence is received after an SOC has been issued, 
or the most recent SSOC has been issued.  Since the veteran 
failed to report for her examination, and there has been no 
additional pertinent evidence received by the RO since the 
last SSOC in August 1997, we find an SSOC is not warranted in 
this instance, and, as above, we find no Stegall violation.  


ORDER

Entitlement to a compensable rating for bilateral shoulder 
tendonitis is denied.  




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals

 

